Citation Nr: 1331505	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  08-30 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to PTSD.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel



INTRODUCTION
The Veteran had active military service from October 1964 to July 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

These matters were previously before the Board in May 2010, when they were remanded for further development.  In October 2011 this appeal returned to the Board and the Board denied both claims.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court) and in February 2013 the Court issued a Memorandum Decision (Decision) vacating the Board's denial and remanding these issues to the Board.  As will be discussed, the Board determines additional remand to the RO is required.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a psychiatric condition, to include PTSD, and erectile dysfunction secondary to the psychiatric condition.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD also requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

In May 2010 the VA conceded the Veteran experienced two in-service stressors: while performing construction work in Vietnam in March 1968 his unit was involved in a firefight during which three soldiers were injured, and in November 1968 the Veteran witnessed an explosion injuring a Vietnamese civilian.

However, in October 2011 the Board denied the Veteran's claim finding the medical evidence of record, primarily the report from the 2010 VA examination, found the Veteran did not have a diagnosis of PTSD in accordance with DSM-IV, as required by VA regulations.  38 C.F.R. § 4.125.

In the February 2013 Decision the Court vacated the Board's 2011 decision and remanded these issues.  The Court stated that the 2010 examiner's report was inconsistent as it stated "both that the [Veteran] met the DSM-IV criteria for a PTSD diagnosis and that the [Veteran]'s symptoms were of insufficient severity to support a PTSD diagnosis."  The Court held the Board "should have sought clarification of the examination report or provided an explanation for its inconsistency."  Moreover, this VA examination report is now nearly three years old and therefore no longer provides an adequate evaluation of the status of the Veteran's current psychiatric condition, if any.  Accordingly, the Board finds remand for a new VA examination is required.

Finally, the Veteran is also seeking service connection for erectile dysfunction.  He contends this condition is primarily due to the stress associated with his psychiatric condition.  The Board is unable to determine if the Veteran's current erectile dysfunction, if any, is service connected on a secondary basis due to psychiatric condition unless there is first a determination as to whether the Veteran's psychiatric condition is service connected.  Therefore, the Board also remands this claim for service connection for erectile dysfunction secondary to psychiatric condition as it is intertwined with the pending claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's mental health records from the VA Greater Nebraska-Western Iowa Health System for treatment from 2011 to the present.

2.  Only after obtaining updated VA medical records, then schedule the Veteran for an examination to evaluate the nature of his current psychiatric disorder, if any, to include PTSD.  The examiner should be provided with the Veteran's claims file and a complete rationale should be provided for any opinion expressed.  All required testing and evaluation should be completed.  

Consistent with the factual history, including the Veteran's verified in-service stressors, the examiner should provide an opinion as to the following questions:

a) Does the Veteran currently have a psychiatric condition, to include PTSD?

b) Is it as likely as not (50 percent or greater) that the Veteran's current psychiatric condition, if any, was caused by his active military service, to include his two verified in-service stressors?

3.  If entitlement to service connection for a psychiatric condition is granted, develop the Veteran's claim for secondary service connection for erectile dysfunction, including providing a VA examination, if required.

4.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



